                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                  NORTHERN DIVISION
ERICK PARKER                                                                                       PLAINTIFF

VERSUS                                                   CIVIL ACTION NO.: 3:18cv00646-DPJ-FKB

TYSON FOODS, INC.; CENTRAL
INDUSTRIES, INC. D/B/A RIVER
VALLEY ANIMAL FOODS
AND JOHN and JANE DOES I-X                                                                     DEFENDANTS


                         DEFENDANTS’ MEMORANDUM IN SUPPORT
                              OF THEIR MOTIONS IN LIMINE


        Defendants Tyson Foods, Inc. and Central Industries, Inc. (collectively, “Central

Industries”)1 move the Court for an order on their motion in limine restricting Plaintiff Erick Parker

(“Plaintiff” or “Parker”), counsel for Plaintiff, or any witness, from mentioning or bringing before

the jury, either directly or indirectly, any of the matters set forth below, unless and until such

matters have been first called to the Court’s attention, out of the presence and/or hearing of the

jury, and a ruling is received as to the relevance and admissibility of such matters.

        Further, Central Industries moves this Court to instruct counsel for Plaintiff to inform and

advise all witnesses called by him, or parties in the courtroom at the request of Plaintiff, not to

volunteer, inject, disclose, state, or mention to the jury any of the below enumerated matters, unless

specifically questioned thereon after prior ruling by the Court.

        The matters described below are inadmissible in evidence for any purpose and have no

bearing on the issues or the rights of the parties in this case, which is limited to a single claim of

race discrimination due to a failure to promote. Permitting such testimony or other evidence on the


1
 Central Industries is a wholly owned subsidiary of Tyson Farms, Inc. Tyson Farms, Inc. is a wholly owned subsidiary
of Tyson Foods, Inc. Tyson Foods, Inc. is incorrectly identified in this lawsuit, as Mr. Parker worked for Central
Industries.


                                                         1
FP 37878019.1
topics covered by Central Industries’ motions in limine would prejudice Central Industries and/or

unduly confuse the jury, and sustaining objections to such questions, statements, or evidence will

not prevent prejudice but will reinforce the development of questionable evidence. While several

of these motions are normally objections the undersigned would reserve for trial, because the mere

mention of underlying evidence or the act of asking of questions about the underlying evidence

would cause unfair and improper bias and prejudice against Central Industries, even if objections

were timely made and sustained.

I.      Central Industries Motions in Limine

         Plaintiff should be prohibited from introducing evidence, and his counsel should be

prohibited from arguing or implying in questions to witnesses, matters related to the following:

        A.      Plaintiff should not be permitted to present hearsay evidence regarding
                alleged race discrimination and/or race relations.

        Based on discovery and the summary judgment briefing in this case, Central Industries

anticipates that Plaintiff will attempt to offer into evidence hearsay statements regarding alleged

race discrimination and/or race relations. For example, in Plaintiff’s sworn Interrogatory answers,

he states that other employees told him that he was not going to get the job because of his race,

that he had been discriminated against, and he never stood a chance for the promotion. Exhibit 1,

Answer No. 6.

        Rule 802 of the Federal Rules of Evidence prohibits hearsay testimony. Hearsay is defined

as “a statement, other than one made by the declarant while testifying at the trial or hearing, offered

in evidence to prove the truth of the matter asserted.” FED. R. EVID. 801(c). Rule 801(d)(2)(D)

provides that a statement is not hearsay if the statement is offered against a party and is a statement

by the party’s agent or servant concerning a matter within the scope of the agency (the “party

opponent” exception).


                                                  2
FP 37878019.1
        Any evidence regarding the statements purportedly made to Plaintiff regarding race

discrimination and/or race relations will satisfy any exception to the rule against hearsay. While

Central Industries cannot identify every such statement, there is sufficient reason to believe that

Plaintiff will attempt to offer statements of this nature. Central Industries submits that Plaintiff

should not be permitted to do so. At a minimum, testimonial evidence based on these statements

should be brought to the Court’s attention before offered.

        B.      Plaintiff should not be permitted to present evidence in the form of lay witness
                opinion testimony.

        Based on discovery and the summary judgment briefing in this case, Central Industries

anticipates that Plaintiff will attempt to offer into evidence lay witness opinion testimony regarding

the ultimate issue and/or the alleged occurrence of discrimination in the workplace. Specifically,

witnesses should be prohibited from offering opinion testimony about whether conduct is

“discrimination,” “harassment,” a “hostile work environment,” and/or “retaliation” under Title VII

and/or Section 1981 because these are ultimate issues in this case and such testimony will confuse

the jury and usurp its function.

        A lay witness may only give his or her opinion only if it is based on his or her perception

and is helpful either in understanding his testimony or in determining factual issues. See FED. R.

EVID. 701. Opinion testimony is not helpful to the jury if it is couched as a legal conclusion,

however. For these reasons, the Court should bar Plaintiff from asking witnesses to offer opinion

testimony regarding whether any alleged conduct constituted any form of race discrimination

under applicable law.

        C.      Plaintiff should not be permitted to present “me too” evidence.

        Central Industries anticipates that Plaintiff will introduce evidence or argument regarding

alleged race discrimination against other employees, namely Toronto Parker. Any evidence or


                                                  3
FP 37878019.1
argument relating to allegations of race discrimination of others should be excluded under Rule

403 of the Federal Rules of Evidence because such allegations are irrelevant, and their admission

would unfairly prejudice Central Industries.

         “Me too” evidence is “neither per se admissible nor per se inadmissible under Rules 401

and 403 of the Federal Rules of Evidence. Sprint/United Mgmt. Co. v. Mendelsohn, 552 U.S. 379,

381 (2008). “Relevance and prejudice under Rules 401 and 403 are determined from the context

of the facts and arguments in the particular case . . . .” Id. at 387 (noting the inquiry is fact-intensive

and context-specific).

         In response to Central Industries’ motion for summary judgment, Plaintiff offered an

affidavit of Toronto Parker. [ECF No. 41-13]. Toronto Parker’s Affidavit is replete with statements

that are speculative, conclusory, or without proper foundation because of an absence of

demonstrated personal knowledge.2 Toronto Parker should not be able to offer such statements in

the form of testimony at trial, as such testimony would not assist the jury in making any

determination relevant to this case. Further, Central Industries would be unfairly prejudiced if the

jury is confused or misled by the admission of such evidence, and jurors may improperly draw

inferences about Plaintiff’s claims based upon Toronto Parker’s allegations.

         Further, Toronto Parker should not be able to offer any opinion testimony that he or

Plaintiff were discriminated against because of his race for the reasons set forth in Section I, B,

supra.




2
 Central Industries moved to strike this affidavit, but the Court denied Central Industries’ motion as moot. [ECF
Nos. 43-44, 46-47, 48, 49].

                                                         4
FP 37878019.1
        D.      Plaintiff should not be able to present evidence regarding alleged
                discriminatory acts that are not part of his Charge or this lawsuit.

        Based on Plaintiff’s deposition and the summary judgment briefing in this case, Central

Industries anticipates that Plaintiff will attempt to introduce evidence or argument regarding other

discriminatory actions allegedly committed by Central Industries, such as disparate treatment in

training, other failures to promote, and/or retaliation. None of these alleged actions were

adequately raised in Plaintiff’s EEOC Charge or this lawsuit. Indeed, they either occurred outside

of the 180-day period before Plaintiff filed his EEOC Charge or constitute discrete acts that were

not raised in Plaintiff’s EEOC Charge or a subsequent EEOC Charge.

        The only discriminatory action at issue is Central Industries decision not to promote

Plaintiff to the Maintenance Supervisor position in December 2017. Any references to or testimony

about other alleged discriminatory actions should be barred because they are irrelevant, unfairly

prejudicial and only calculated to confuse the jury. FED. R. EVID. 401, 403.

        E.      Plaintiff should not be permitted to make any reference to the working
                environment at Central Industries’ Facilities as it concerns the novel
                coronavirus.

        Central Industries, namely Tyson, has received significant media coverage over the past

several weeks as a result of challenges caused by the novel coronavirus. Plaintiff should be barred

from referencing the working conditions as they relate to the virus. Not only would this evidence

be immaterial to Plaintiff’s claim for discriminatory failure to promote, but it would unfairly cast

Central Industries in a negative light that could bias the jury. Although Central Industries is unable

to identify these statements with specificity, a blanket exclusion is nevertheless appropriate

because such evidence would be more prejudicial than probative. FED. R. EVID. 401, 403. Further,

such an exclusion would not chill Plaintiff’s ability to put on material evidence.




                                                  5
FP 37878019.1
II.     Conclusion
        For the foregoing reasons, Central Industries requests that the Court grant Central

Industries’ motions in limine and order that Plaintiff, counsel for Plaintiff, and any and all

witnesses called in this matter be instructed to refrain from any mention or interrogation, direct or

indirect, or in any manner whatsoever, including the offering of documentary evidence, regarding

any of the matters set forth in this Memorandum.

        THIS the 15th day of May, 2020.

                                                      Respectfully submitted,

                                                      s/Jaklyn Wrigley
                                                      Steven R. Cupp, Esq. (MSB# 99975)
                                                      Jaklyn Wrigley, Esq. (MSB# 103773)
                                                      FISHER & PHILLIPS LLP
                                                      2505 14th Street, Suite 300
                                                      Gulfport, Mississippi 39501
                                                      (228) 822-1440 - Telephone
                                                      (228) 822-1441 - Facsimile
                                                      scupp@fisherphillips.com
                                                      jwrigley@fisherphillips.com




                                                 6
FP 37878019.1
                               CERTIFICATE OF SERVICE


        I, JAKLYN WRIGLEY, do hereby certify that I filed the foregoing with the Clerk of Court

utilizing the ECF-System, which sent a copy to:

                                    John F. Hawkins, Esq.
                                 HAWKINS GIBSON, PLLC
                                 308 East Pearl Street (39202)
                                    Post Office Box 24627
                               Jackson, Mississippi 39225-4627
                                     Tel: (601) 969-9692
                                     Fax: (601) 914-3580


        SO CERTIFIED this the 15th day of May, 2020.


                                                      s/Jaklyn Wrigley
                                                      Jaklyn Wrigley, Esq. (MSB# 10377)




                                                  7
FP 37878019.1
